STATISTICAL INFORMATION ONLY: Debtor must select the number of each of the following items included in the Plan.
0 Valuation of Security 0 Assumption of Executory Contract or Unexpired Lease ‘O Lien Avoidance

Last revised: August 1, 2020
UNITED STATES BANKRUPTCY COURT
District of New Jersey
In Re: Any Valeanu Case No.: _ 20-18995

 

Judge: JNP

 

Debtor(s)

‘CHAPTER 43 PLAN AND MOTIONS

[] Original iW] Madified/Notice Required Date: 8/27/2020
"| Motions Included Lt} Madified/No Notice Required

THE DEBTOR HAS FILED FOR RELIEF UNDER
CHAPTER 13 OF THE BANKRUPTCY CODE.

YOUR RIGHTS MAY BE AFFECTED

You should have received from the court a separate Notice of the Hearing on Confirmation of Plan, which
contains the date of the confirmation hearing on the Plan proposed by the Debtor. This document is the actual
Plan proposed by the Debtor to adjust debts. You should read these papers carefully and discuss them with
your attorney. Anyone who wishes to oppose any provision of this Plan or any motion included in it must file a
written objection within the time frame stated in the Notice. Your rights may be affected by this plan. Your claim
may be reduced, modified, or eliminated. This Plan may be confirmed and become binding, and included
motions may be granted without further notice or hearing, unless written objection is filed before the deadline
stated in the Notice. The Court may confirm this plan, if there are no timely filed objections, without further
notice. See Bankruptcy Rule 3015. If this plan includes motions to avoid or modify a lien, the lien avoidance or
_ modification may take place solely within the chapter 13 confirmation process. The plan confirmation order
alone will avoid or modify the lien. The debtor need not file a separate motion or adversary proceeding to avoid
or modify a lien based on value of the collateral or to reduce the interest rate. An affected lien creditor who

wishes to contest said treatment must file a timely objection and appear at the confirmation hearing to
prosecute same.

 

The following matters may be of particular importance. Debtors must check one box on each line to
state whether the plan includes each of the following items. If an item is checked as “Does Not” or if
both boxes are checked, the provision will be ineffective if set out later in the plan,

 

 

 

THIS PLAN:

[] DOES [¥/ DOES NOT CONTAIN NON-STANDARD PROVISIONS. NON-STANDARD PROVISIONS MUST
ALSO BE SET FORTH IN. PART 10.

[-] DOES (¥ DOES NOT LIMIT THE AMOUNT OF A SECURED CLAIM BASED SOLELY ON VALUE OF |
COLLATERAL, WHICH MAY RESULT IN A PARTIAL PAYMENT OR NO PAYMENT AT ALL TO THE
SECURED CREDITOR. SEE MOTIONS SET FORTH IN PART 7, IF ANY. .

[1] DOES [¥] DOES NOT AVOID A JUDICIAL LIEN OR NONPOSSESSORY, NONPURCHASE-MONEY —
_ SECURITY INTEREST. SEE MOTIONS SET FORTH IN PART 7, IF ANY,

1

Software Capyright (c} 1996-2020 Best Case, LLC - www.bestcase. com Best Case Bankrupicy
Initial Debtor(s)’ Attorney BJS Initial Debtor: AEV Initial Co-Debtor

Part 1: Payment and Length of Plan

 

a. The debtor shail pay _ 200.00 Monthly to the Chapter 13 Trustee, starting on Auguat tet 2020 for
approximately 60 months.

b. The debtor shall make plan payments to the Trustee from the following sources:
_ fy Future Earnings

Cl Other sources of funding (describe source, amount and date when funds are available)

 

c. Use of real property to satisfy plan obligations:
(J Sale of real property
Description:
Proposed date for completion:

 

go ' Refinance of real property:
Description:
Proposed date for completion:

 

C] Loan modification with respect to mortgage encumbering property:
Description:
Proposed date for completion:

 

 

 

 

d. (J. The reguiar monthly mortgage payment will continue pending the sale, refinance or
loan modification.
e. LJ Other information that may be important relating to the payment and length of plan:
Part 2: Adequate Protection Eg NONE

a. Adequate protection payments will be made in the amount of $ to be paid to the Chapter 13
Trustee and disbursed pre-confirmation to (creditor).

b. Adequate protection payments will be made in the amount of $___ to be paid directly by the
debtor(s) outside the Plan, pre-confirmation to: __ (creditor).

 

Prey Priority Claims (Including Administrative Expenses

a. All allowed priority claims will be paid in full unless the creditor agrees otherwise: .

 

 

 

 

 

Creditor Type of Priority Amount to be Paid
Brad J. Sadek, Esquire Attorney Fees 3,040.00
b, Domestic Support Obligations assigned or owed toa governmental u unit and paid. less than full amount:
Check one:
f@] None

[J The allowed priority claims listed below are based on a domestic support obligation that has been
assigned to or is owed to a governmental unit and will be paid less than the full amount of the claim.
pursuant to 11 U.S.C.1322(a)(4):

 

 

 

2

Software Copyright (c} 1896-2020 Rest Case, LLC - www, bestcase.com , Bast Case Bankruptcy
 

Creditor

   

Teck nne

| Type of Priority

[Claim Amount

| Amount to be Paid

a. Curing Default and Maintaining Payments on Principal Residence: (vj) NONE

The Debtor will pay to the Trustee (as part of the Pian) allowed claims for arrearages on monthly
obligations and the debtor shall pay directly to the creditor (outside the Plan) monthly obligations due after the
bankruptcy filing as follows:

 

 

 

 

 

Interest; Amount to be Paid| Regular Monthly
Rate on to Creditor {in| Payment (Outside
Creditor Collateral or Type of Debt Arrearage | Arrearage Plan) Plan)

 

 

NONE

b. Curing and Maintaining Payments on Non-Principal Residence & other loans or rent arrears: [7]

The Debtor will pay to the Trustee (as part of the Plan) allowed claims for arrearages on monthly obligations
and the debtor will pay directly to the creditor (outside the Plan) monthly obligations due after the bankruptcy

 

filing as follows:

 

 

25000 miles

 

 

Interest | Amount to be Paid| ©Reguiar Monthly
Rate on to Creditor (In| Payment (Outside
Creditor Collateral or Type of Debt — Arrearage | Arrearage _ Plan) Plan)
| Santander Consumer USA | 2018 Jeep Grand Cherokee 5,000.00. 0.00 5,000.00: per contract

 

 

 

value:

c. Secured claims excluded from 11 U.S.C. 506: wi NONE

The following claims were either incurred within 910 days before the petition date and are secured by a
purchase money security interest in a motor vehicle acquired for the personal use of the debtor(s), or incurred
within one year of the petition date and secured by a purchase money security interest in any other thing of

 

Name of Creditor

 

Collateral |

 

 

Interest Rate

Amount of

Claim

 

Total to be Paid through the Pian| -
Including Interest Calculation

 

 

unsecured claim.

d. Requests for valuation of security, Cram-down, Strip Off & Interest Rate Adjustments |y| NONE

1.) The debtor values collateral as indicated below. If the claim may be modified under Section
1322(b){2}, the secured creditor shall be paid the amount listed as the “Vaiue of the Creditor Interest in
Collateral,” plus interest as stated. The portion of any allowed claim that exceeds that value shall be treated
as an unsecured claim. If a secured claim is identified as having “NO VALUE’ it shail be treated as an

NOTE: A modification under this section ALSO REQUIRES
the appropriate motion to be filed under Section 7 of the Plan.

 

 

 

 

 

 

 

 

 

 

 

 

Value of
Total Creditor | Annual} Total,
Scheduled Collateral Superior] tnterest in Interest | Amount to
Creditor Collateral Debt Value Liens; - Collateral Rate | Be Paid
[-NONE- | | |

 

. Software Copyright (c) 1996-2020 Best Case, LLC - www, besicase.com

Bast Case Bankruptcy
 

2.) Where the Debtor retains collateral and completes the Plan, payment of the full amount of the
allowed secured claim shall discharge the corresponding lien.

 

e, Surrender iy] NONE

Upon confirmation, the stay is terminated as to surrendered collateral only under 11 U.S.C. 362(a) and
that the stay under 11 U.S.C 1301 be terminated in all respects. The Debtor surrenders the following
collateral:

Creditor Collateral to be Surrendered Value of Surrendered'| Remaining Unsecured
Collateral’ Debt

 

 

 

 

 

'|f. Secured Claims Unaffected by the Plan |¥] NONE

The following secured claims are unaffected by the Plan:
Creditor

|g. Secured Claims to be Paid in Full Through the Plan iy) NONE
Creditor {Collateral __ | Total Amount to be Paid through the Plan

Part 5: Unsecured Claims | iO) si= .

a. Not separately classified allowed non-priority unsecured claims shall be paid:

 

C] Notless than$ _ to be distributed pro rata
[J Notiessthan percent
We Pro Rata distribution from any remaining funds

b. Separately classified unsecured ciaims shall be treated as follows:
Creditor. | Basis for Separate Classification | Treatment | Amount to be Paid

 

 

. ete aabacenald Contracts and Unexpired Leases a NONE

 

(NOTE: See time limitations set forth in 17 U.S.C. 365(d)(4) that may prevent assumption of
non-residential real property leases in this Plan.)

All executory contracts and unexpired leases, not previously rejected by operation of law, are rejected,
except the following, which are assumed:

 

 

Creditor Arrears tobe Curedin . | Nature of Contract or Lease Treatment by Debtor — -| Post-Petition Payment
Plan

East Coast

Towers of

Windsor Park None Residential Lease Assumed _| Paid Directly

 

 

 

 

 

 

fPart7: Motions [BJ NONE

NOTE: All plans containing motions must be served on all affected lienholders, together with local __.
form, Notice of Chapter 13 Plan Transmittal, within the time and in the manner set forth in D.N.J. LBR-
3015-1. A Certification of Service, Notice of Chapter 13 Plan Transmittal and valuation must be filed’
with the Clerk of Court when the plan and transmittal notice are served.

4

Soitware Copyright (¢} 1996-2020 Best Case, LLC - www.bestease.com Best Case Bankruptcy.

 

 

 
 

a. Motion to Avoid Liens under 11 U.S.C. Section 522(f). [vj] NONE
The Debtor moves to avoid the following liens that impair exemptions:

 

 

 

 

 

 

 

 

 

Sum of All
Amount of} Other Liens
Nature of Value of Claimed Against the | Amount of Lien
Creditor Collateral Type of Lien | Amount of Lien Collateral Exemption Property| to be Avoided

b. Motion to Avoid Liens and Reclassify Claim from Secured to Completely Unsecured. ivi
NONE ,

The Debtor moves to reclassify the following claims as unsecured and to void liens on collateral
consistent with Part 4 above: — ;

 

 

 

 

 

 

 

 

Value of
. Creditor's Total Amount of
Scheduled | Total Collateral Interest in ' Lién to be
Creditor . Collateral Debt Value Superior Liens — | Collateral Reclassified

 

c. Motion to Partially Void Liens and Reclassify Underlying Claims. as Partially Secured and
Partially Unsecured. vj NONE

The Debtor moves to reclassify the following claims as partially secured and partially unsecured, and
to void liens on collateral consistent with Part 4 above: ;

 

 

 

 

 

 

. Amount to be
Total Collateral Amount to be Deemed Reclassified as
Creditor Collateral Scheduled Debt | Value Secured Unsecured

 

 
   

Part 8: Other Plan Provisions
a. Vesting of Property of the Estate
¥) Upon Confirmation
[.] Upon Discharge

b. Payment Notices
Creditors and Lessors provided for in Parts 4, 6 or 7 may continue to mail customary notices or
coupons to the Debtor notwithstanding the automatic stay.

c. Order of Distribution

The Standing Trustee shall pay allowed claims in ‘the following order.

1} Ch. 13 Standing Trustee Commissions
2) Other Administrative Claims

3) Secured Claims
4) Lease Arrearages
5) _ Priority Claims
- 6) General Unsecured Claims

 

 

 

 

 

d. Post-Petition Claims

The Standing Trustee [¥) is, ["] is not authorized to pay post-petition claims filed pursuant to 11 U.S.C.
{Section 1305(a) in the amount filed by the post-petition claimant.

5

 

 

 

Software Copyright (¢} 1995-2020 Best Case, LLC - www.bestcase.com Best Casa Bankruptcy
 

Part 9: Modification [JJ NONE.

NOTE: Modification of a plan does not require that a separate motion be filed. A modified plan must
be served in accordance with D.N.J. LBR 3015-2.

If this Plan modifies a Plan previously filed in this case, complete the information below.
Date of Plan being modified: 8/27/2020

 

 

 

 

 

 

Explain below why the pian is being modified: oO Explain below how the plan is being modified:
Add Atty Initials and Expressly assume lease Part 6
Are Schedules | and J being filed simultaneously with this Modified Plan? (J Yes lv] No

    

Part 10: Non-Standard Provision{s): Signatures Required
Non-Standard Provisions Requiring Separate Signatures:
Wl] NONE | -
_} Explain here: ,

Any non-standard provisions placed elsewhere in this plan are ineffective.

Sig tS

The Debtor(s) and the attorney for the Debtor(s), if any, must sign this Plan.

 

By signing and filing this document, the debtor(s), if not represented by an attorney, or the attorney for the
debtor(s) certify that the wording and order of the provisions in this Chapter 13 Plan are identical to Local Form,
Chapter 13 Plan and Motions, other than any non-standard provisions included in Part 10.

-| certify under penalty of perjury that the above is true.

 

Date: August 10,2020 . is! Any Valeanu
Any Valeanu
Debtor .
Date:

 

Joint Debtor

Date August 10, 2020 ‘si Brad J. Sadek, Esquire
: Brad J. Sadek, Esquire
Attorney for the Debtor(s)

Software Copyright (c} 1896-2020 Best Casa, LLC - www.bestcasa.com Best Case Bankruptcy
